DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13, 16-17, 22, 25 -29 are cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7- 9, 12, 14-15, 18-20, 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Selvaganapathy et al. (US 20200367195).

Regarding claim 1, Selvaganapathy teaches a method for cell measurement implemented by User Equipment (UE) (Fig. 4 “UE 110”), the method comprising:
 acquiring paging configuration information, wherein the paging configuration information comprises at least a paging cycle for a neighbor cell (Fig. 5A “510”, “520”, [0168] “As shown in step 510 of FIG. 5A there is determining by a network node of a serving cell of a communication network signaling comprising at least one parameter indicating that page reception on a paging channel of a particular neighbor cell or a set of neighbor cells can be performed by a network device without system information acquisition by the network device. Then as shown in step 520 of FIG. 5A there is sending the signaling comprising the at least one parameter toward the network device”, [0096] “the neighbouring cell shares the same paging configuration (Paging DRX, N.sub.B (Number of paging occasions within DRX cycle), RMAX value for search space) with the serving cell, [0100] “the neighbor cell's paging configuration”, [0056] “wherein the parameter indicative of whether the neighbor cell has the same paging configuration as the serving cell is based on at least one of a discontinuous reception cycle, and a number of paging occasions within a discontinuous reception cycle of the neighbor cell”); 
and performing measurement on a serving cell and the neighbor cell based on the paging configuration information ([0069] “The UE needs to measure the serving cell for at least few times configured for each eDRX cycle. As part of the serving cell measurements for maintaining network synchronization, UE needs to reconfirm the serving cell and measure the serving cell signal strength, [0091] “The UE may also continue with serving cell measurements of new cell within DRX or eDRX cycle”).

Regarding claim 9, Selvaganapathy teaches a method for cell measurement, implemented by a base station (Fig. 4 “gNB 170”), the method comprising:
 sending paging configuration information to User Equipment (UE) (Fig. 5A “510”, “520”, [0168] “As shown in step 510 of FIG. 5A there is determining by a network node of a serving cell of a communication network signaling comprising at least one parameter indicating that page reception on a paging channel of a particular neighbor cell or a set of neighbor cells can be performed by a network device without system information acquisition by the network device. Then as shown in step 520 of FIG. 5A there is sending the signaling comprising the at least one parameter toward the network device”),
 wherein the paging configuration information comprises at least a paging cycle for a neighbor cell (Fig. 5A “510”, “520”, [0168] “As shown in step 510 of FIG. 5A there is determining by a network node of a serving cell of a communication network signaling comprising at least one parameter indicating that page reception on a paging channel of a particular neighbor cell or a set of neighbor cells can be performed by a network device without system information acquisition by the network device. Then as shown in step 520 of FIG. 5A there is sending the signaling comprising the at least one parameter toward the network device”, [0096] “the neighbouring cell shares the same paging configuration (Paging DRX, N.sub.B (Number of paging occasions within DRX cycle), RMAX value for search space) with the serving cell, [0100] “the neighbor cell's paging configuration”, [0056] “wherein the parameter indicative of whether the neighbor cell has the same paging configuration as the serving cell is based on at least one of a discontinuous reception cycle, and a number of paging occasions within a discontinuous reception cycle of the neighbor cell”).

Regarding claim 14, Selvaganapathy teaches User Equipment (UE) (Fig. 4 “UE 110”), comprising:
 a first communication interface ([0081] “A UE is a wireless or wired device, typically mobile device that can access a wireless network. The UE 110 includes one or more processors 120, one or more memories 125, and one or more transceivers 130 interconnected through one or more buses 127”), configured for acquiring paging configuration information ([0168] “Then as shown in step 520 of FIG. 5A there is sending the signaling comprising the at least one parameter toward the network device”, [0096] “the neighbouring cell shares the same paging configuration (Paging DRX, N.sub.B (Number of paging occasions within DRX cycle), RMAX value for search space) with the serving cell, [0100] “the neighbor cell's paging configuration”, [0056] “wherein the parameter indicative of whether the neighbor cell has the same paging configuration as the serving cell is based on at least one of a discontinuous reception cycle, and a number of paging occasions within a discontinuous reception cycle of the neighbor cell”),
 wherein the paging configuration information comprises at least a paging cycle for a neighbor cell ([0096] “the neighbouring cell shares the same paging configuration (Paging DRX, N.sub.B (Number of paging occasions within DRX cycle), RMAX value for search space) with the serving cell, [0100] “the neighbor cell's paging configuration”, [0056] “wherein the parameter indicative of whether the neighbor cell has the same paging configuration as the serving cell is based on at least one of a discontinuous reception cycle, and a number of paging occasions within a discontinuous reception cycle of the neighbor cell”;
 and a first processor ([0081] “A UE is a wireless or wired device, typically mobile device that can access a wireless network. The UE 110 includes one or more processors 120, one or more memories 125, and one or more transceivers 130 interconnected through one or more buses 127”), configured for performing measurement on a serving cell and the neighbor cell based on the paging configuration information ([0069] “The UE needs to measure the serving cell for at least few times configured for each eDRX cycle. As part of the serving cell measurements for maintaining network synchronization, UE needs to reconfirm the serving cell and measure the serving cell signal strength, [0091] “The UE may also continue with serving cell measurements of new cell within DRX or eDRX cycle.

	Regarding claim 23, Selvaganapathy teaches a base station (Fig. 4 “gNB 170”), comprising:
 a second communication interface ([0082] “The gNB 170 includes one or more processors 152, one or more memories 155, one or more network interfaces (N/W I/F(s)) 161, and one or more transceivers 160 interconnected through one or more buses 157”), configured for sending paging configuration information to a UE ([0168] “Then as shown in step 520 of FIG. 5A there is sending the signaling comprising the at least one parameter toward the network device”, [0096] “the neighbouring cell shares the same paging configuration (Paging DRX, N.sub.B (Number of paging occasions within DRX cycle), RMAX value for search space) with the serving cell, [0100] “the neighbor cell's paging configuration”, [0056] “wherein the parameter indicative of whether the neighbor cell has the same paging configuration as the serving cell is based on at least one of a discontinuous reception cycle, and a number of paging occasions within a discontinuous reception cycle of the neighbor cell”),
 wherein the paging configuration information comprises at least a paging cycle for a neighbor cell ( [0096] “the neighbouring cell shares the same paging configuration (Paging DRX, N.sub.B (Number of paging occasions within DRX cycle), RMAX value for search space) with the serving cell, [0100] “the neighbor cell's paging configuration”, [0056] “wherein the parameter indicative of whether the neighbor cell has the same paging configuration as the serving cell is based on at least one of a discontinuous reception cycle, and a number of paging occasions within a discontinuous reception cycle of the neighbor cell”).

Regarding claim 2, Selvaganapathy wherein acquiring the paging configuration information comprises:
 receiving a system message or Radio Resource Control (RRC) dedicated signaling from a base station managing the serving cell ([0168] “Then as shown in step 520 of FIG. 5A there is sending the signaling comprising the at least one parameter toward the network device”, [0103] “This parameter along with the information the UE received through neighbour cell information in the previous serving cell is then used by the UE”);
 and extracting the paging configuration information from the system message or the RRC dedicated signaling ([0103] “This parameter along with the information the UE received through neighbour cell information in the previous serving cell is then used by the UE”).

Regarding claim 3, Selvaganapathy wherein granularity of the paging configuration information is a Tracking Area (TA) or a Radio Access Network (RAN) paging area ([0045] “wherein the at least one parameter is indicative of whether the neighbor cell belongs to a same tracking/routing area as the serving cell”, [0098-0099] “This new parameter can depend on at least one of: [0099] the neighbor cell's tracking area”).

Regarding claim 4, Selvaganapathy  does not teach wherein the paging configuration information further comprises: a paging density for the neighbor cell ([0056] “wherein the parameter indicative of whether the neighbor cell has the same paging configuration as the serving cell is based on at least one of a discontinuous reception cycle, and a number of paging occasions within a discontinuous reception cycle of the neighbor cell”, [0092] “[0095] the neighbouring cell belongs to the same routing/tracking area, and/or [0096] the neighbouring cell shares the same paging configuration (Paging DRX, N.sub.B (Number of paging occasions within DRX cycle), RMAX value for search space) with the serving cell”).

Regarding claim 5, Selvaganapathy teaches wherein performing measurement on the serving cell and the neighbor cell based on the paging configuration information comprises one of:
 performing measurement on the serving cell and the neighbor cell in a network- assisted mode based on the paging configuration information;
 or performing measurement on the serving cell and the neighbor cell in a network- controlled mode based on the paging configuration information([0091] “As the UE only needs to listen to the paging channel for every (e)DRX cycle in idle mode, it is not necessary to acquire all the system information after cell reselection in idle mode. If the UE knows that the reselected cell belongs to same tracking/routing area and has the same configuration related to idle mode mobility (such as paging configuration, cell reselection related thresholds) as the serving cell, the UE can directly read the paging message or the corresponding wake-up signal without acquiring the system information in the new cell. The UE may also continue with serving cell measurements of new cell within DRX or eDRX cycle without reading system information, [0070] “The UE needs to measure the serving cell for at least few times configured for each eDRX cycle”).

Regarding claim 7, Selvaganapathy teaches wherein performing measurement on the serving cell and the neighbor cell in the network-controlled mode based on the paging configuration information comprises one of:
 sending at least one of a power saving need or a measurement need to a base station, receiving paging configuration information to be used from the base station, and -4-performing measurement on the serving cell and the neighbor cell based on the paging configuration information to be used;
 performing measurement on the serving cell and the neighbor cell based on paging configuration information for the serving cell and the neighbor cell sent by a base station;
 performing measurement on the serving cell and the neighbor cell based on at least one piece of paging configuration information sent by a base station; 
performing measurement on the serving cell based on paging configuration information for the serving cell; and performing measurement on the neighbor cell based on at least one piece of paging configuration information corresponding to the neighbor cell sent by a base station ([0091] “As the UE only needs to listen to the paging channel for every (e)DRX cycle in idle mode, it is not necessary to acquire all the system information after cell reselection in idle mode. If the UE knows that the reselected cell belongs to same tracking/routing area and has the same configuration related to idle mode mobility (such as paging configuration, cell reselection related thresholds) as the serving cell, the UE can directly read the paging message or the corresponding wake-up signal without acquiring the system information in the new cell. The UE may also continue with serving cell measurements of new cell within DRX or eDRX cycle without reading system information, [0070] “The UE needs to measure the serving cell for at least few times configured for each eDRX cycle”, [0168] “Then as shown in step 520 of FIG. 5A there is sending the signaling comprising the at least one parameter toward the network device”);
 performing measurement on the serving cell or the neighbor cell based on paging configuration information for a cell group comprising  the serving cell or the neighbor cell;
 or performing measurement on the serving cell based on first paging configuration information for the serving cell, and performing measurement on the neighbor cell based on second paging configuration corresponding to a cell group comprising the neighbor cell.

Regarding claim 8, Selvaganapathy teaches wherein the paging configuration information is paging configuration information received by the base station managing the serving cell from a base station managing the neighbor cell through an interface between the base station managing the serving cell and the base station managing the neighbor cell (Fig 4 “To/From other gNBs 176”, [0103] “This parameter along with the information the UE received through neighbour cell information in the previous serving cell is then used by the UE to decide on direct paging reception in the new cell without system information reading”);
 or wherein the paging configuration information is paging configuration information for the neighbor cell received by the base station managing the serving cell from a core network through an S1 interface or a Non-Guaranteed (NG) interface between the base station managing the serving cell and the core network.

	Regarding claim 12, Selvaganapathy teaches wherein sending the paging configuration information to the UE comprises one of: sending paging configuration information to be used to the UE according to at least one of a power saving need or a measurement need sent by the UE;
 sending paging configuration information for the serving cell and the neighbor cell to the UE ([0168] “Then as shown in step 520 of FIG. 5A there is sending the signaling comprising the at least one parameter toward the network device”, [0096] “the neighbouring cell shares the same paging configuration (Paging DRX, N.sub.B (Number of paging occasions within DRX cycle), RMAX value for search space) with the serving cell, [0100] “the neighbor cell's paging configuration”, [0056] “wherein the parameter indicative of whether the neighbor cell has the same paging configuration as the serving cell is based on at least one of a discontinuous reception cycle, and a number of paging occasions within a discontinuous reception cycle of the neighbor cell”);
 sending at least one paging configuration for the neighbor cell and the serving cell of the UE;
 sending paging configuration information for the serving cell; and sending at least one piece of paging configuration information for all neighbor cells;
 sending, to the UE, paging configuration information for a cell group corresponding to the serving cell and the neighbor cell;
 or sending first paging configuration information for the serving cell, and sending cell group-based second paging configuration for the neighbor cell.

Regarding claim 15, Selvaganapathy teaches wherein the first communication interface ([0081] “A UE is a wireless or wired device, typically mobile device that can access a wireless network. The UE 110 includes one or more processors 120, one or more memories 125, and one or more transceivers 130 interconnected through one or more buses 127”) receives a system message or Radio Resource Control (RRC) dedicated signaling from a base station managing the serving cell ([0168] “Then as shown in step 520 of FIG. 5A there is sending the signaling comprising the at least one parameter toward the network device”, [0103] “This parameter along with the information the UE received through neighbour cell information in the previous serving cell is then used by the UE”),
 and the first processor ([0081] “A UE is a wireless or wired device, typically mobile device that can access a wireless network. The UE 110 includes one or more processors 120, one or more memories 125, and one or more transceivers 130 interconnected through one or more buses 127”) extracts the paging configuration information from the system message  or the RRC dedicated signaling ([0103] “This parameter along with the information the UE received through neighbour cell information in the previous serving cell is then used by the UE”).

Regarding claim 18, Selvaganapathy teaches wherein the first processor ([0081] “A UE is a wireless or wired device, typically mobile device that can access a wireless network. The UE 110 includes one or more processors 120, one or more memories 125, and one or more transceivers 130 interconnected through one or more buses 127”) is specifically configured for: performing measurement on the serving cell and the neighbor cell in a network- assisted mode based on the paging configuration information;
 or performing measurement on the serving cell and the neighbor cell in a network- controlled mode based on the paging configuration information ([0091] “As the UE only needs to listen to the paging channel for every (e)DRX cycle in idle mode, it is not necessary to acquire all the system information after cell reselection in idle mode. If the UE knows that the reselected cell belongs to same tracking/routing area and has the same configuration related to idle mode mobility (such as paging configuration, cell reselection related thresholds) as the serving cell, the UE can directly read the paging message or the corresponding wake-up signal without acquiring the system information in the new cell. The UE may also continue with serving cell measurements of new cell within DRX or eDRX cycle without reading system information, [0070] “The UE needs to measure the serving cell for at least few times configured for each eDRX cycle”).

	Regarding claim 19, Selvaganpathy teaches wherein the first processor ([0081] “A UE is a wireless or wired device, typically mobile device that can access a wireless network. The UE 110 includes one or more processors 120, one or more memories 125, and one or more transceivers 130 interconnected through one or more buses 127”) is specifically configured for performing operations comprising one of: selecting a paging cycle in paging configuration information for a target neighbor cell based on at least one of a paging cycle or a paging density for the serving cell, paging configuration information for all neighbor cells in the paging configuration information, and at least one of a power saving need or a measurement need of the UE, and performing measurement on the serving cell and the neighbor cell based on the paging cycle in the paging configuration information for the target neighbor cell;
 performing measurement on the serving cell based on a paging cycle in paging configuration information for the serving cell, and performing measurement on each neighbor cell in all neighbor cells based on a paging cycle in paging configuration information for the each neighbor cell ([0091] “As the UE only needs to listen to the paging channel for every (e)DRX cycle in idle mode, it is not necessary to acquire all the system information after cell reselection in idle mode. If the UE knows that the reselected cell belongs to same tracking/routing area and has the same configuration related to idle mode mobility (such as paging configuration, cell reselection related thresholds) as the serving cell, the UE can directly read the paging message or the corresponding wake-up signal without acquiring the system information in the new cell. The UE may also continue with serving cell measurements of new cell within DRX or eDRX cycle without reading system information, [0070] “The UE needs to measure the serving cell for at least few times configured for each eDRX cycle”);
 or performing measurement on the serving cell based on paging configuration information for the serving cell;
 selecting at least one piece of paging configuration information from paging configuration information for all neighbor cells, and performing measurement on the neighbor cell based on a paging cycle in the at least one piece of paging configuration information.

Regarding claim 20, Selvaganpathy teaches wherein the first processor ([0081] “A UE is a wireless or wired device, typically mobile device that can access a wireless network. The UE 110 includes one or more processors 120, one or more memories 125, and one or more transceivers 130 interconnected through one or more buses 127”) is specifically configured for performing operations comprising one of:
 sending at least one of a power saving need or a measurement need to a base station, receiving paging configuration information to be used from the base station, and performing measurement on the serving cell and the neighbor cell based on the paging configuration information to be used;
 performing measurement on the serving cell and the neighbor cell based on paging configuration information for the serving cell and the neighbor cell sent by a base -8-station; performing measurement on the serving cell and the neighbor cell based on at least one piece of paging configuration information sent by a base station; 
performing measurement on the serving cell based on paging configuration information for the serving cell; and performing measurement on the neighbor cell based on at least one piece of paging configuration information corresponding to the neighbor cell sent by a base station ([0091] “As the UE only needs to listen to the paging channel for every (e)DRX cycle in idle mode, it is not necessary to acquire all the system information after cell reselection in idle mode. If the UE knows that the reselected cell belongs to same tracking/routing area and has the same configuration related to idle mode mobility (such as paging configuration, cell reselection related thresholds) as the serving cell, the UE can directly read the paging message or the corresponding wake-up signal without acquiring the system information in the new cell. The UE may also continue with serving cell measurements of new cell within DRX or eDRX cycle without reading system information, [0070] “The UE needs to measure the serving cell for at least few times configured for each eDRX cycle”, [0168] “Then as shown in step 520 of FIG. 5A there is sending the signaling comprising the at least one parameter toward the network device”);
 performing measurement on the serving cell or the neighbor cell based on paging configuration information for a cell group comprising the serving cell or the neighbor cell;
 or performing measurement on the serving cell based on first paging configuration information for the serving cell, and performing measurement on the neighbor cell based on second paging configuration corresponding to a cell group comprising the neighbor cell.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selvaganapathy in view of Guha et al.(US 20180295527) .

Regarding claim 6, Selvaganpathy  wherein performing measurement on the serving cell and the neighbor cell based on the paging configuration information comprises one of:
selecting at least one of a paging cycle or a paging density in paging configuration information for a target neighbor cell based on at least one of a paging cycle or a paging density for the serving cell,
 paging configuration information for the neighbor cell in the paging configuration information,
 and at least one of a power saving need or a measurement need of the UE,
 and performing measurement on the serving cell and the neighbor cell based on the at least one of the paging cycle or the paging density in the paging configuration information for the target neighbor cell;
 performing measurement on the serving cell based on at least one of a paging cycle or a paging density in paging configuration information for the serving cell, and performing measurement on each neighbor cell based on at least one of a paging cycle or a paging density in paging configuration information for the each neighbor cell ([0091] “As the UE only needs to listen to the paging channel for every (e)DRX cycle in idle mode, it is not necessary to acquire all the system information after cell reselection in idle mode. If the UE knows that the reselected cell belongs to same tracking/routing area and has the same configuration related to idle mode mobility (such as paging configuration, cell reselection related thresholds) as the serving cell, the UE can directly read the paging message or the corresponding wake-up signal without acquiring the system information in the new cell. The UE may also continue with serving cell measurements of new cell within DRX or eDRX cycle without reading system information, [0070] “The UE needs to measure the serving cell for at least few times configured for each eDRX cycle”);
 or performing measurement on the serving cell based on paging configuration information for the serving cell;
 selecting at least one piece of paging configuration information from paging configuration information for the neighbor cell, and performing measurement on the neighbor cell based on at least one of a paging cycle or a paging density in the at least one piece of paging configuration information.
Selvaganpathy does not explicitly teach in the network-assisted mode.
	However, Guha teaches in the network-assisted mode (Fig. 5 “UE is in connected mode with a serving cell 502”, “506 Measure signal strength of neighboring cells”, [0096] “then the UE 102, at step 506, can be configured to measure signal strength of the neighboring cell 106 in one or more inter-RAT frequencies”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Selvaganpathy to incorporate the teaches of Guha. One of ordinary skill in the art would have been motivated to make this modification in order to ensure quality service for UE. 


Claim(s) 10, 11, 21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selvaganpathy in view of Jin (US 20180063701).

Regarding claim 10, Selvaganpathy teaches paging configuration information (Fig. 5A “510”, “520”, [0168] “As shown in step 510 of FIG. 5A there is determining by a network node of a serving cell of a communication network signaling comprising at least one parameter indicating that page reception on a paging channel of a particular neighbor cell or a set of neighbor cells can be performed by a network device without system information acquisition by the network device. Then as shown in step 520 of FIG. 5A there is sending the signaling comprising the at least one parameter toward the network device”), from a core network through an S1 interface (Fig. 4 “NCE/MME/SGW 190”, “131”, [0085] “The gNB 170 is coupled via a link 131 to the NCE 190. The link 131 may be implemented as, e.g., an S1 interface”) or a Non-Guaranteed (NG) interface with the core network.
Selvaganpathy does not explicitly teach further comprising: before sending the configuration information to the UE, sending a configuration request message to a base station managing the neighbor cell through an interface with the base station managing the neighbor cell, and receiving configuration information from the base station managing the neighbor cell through the interface with the base station managing the neighbor cell; or receiving paging configuration information for the neighbor cell.
However, Jin teaches further comprising: before sending the configuration information to the UE, sending a configuration request message to a base station managing the neighbor cell through an interface with the base station managing the neighbor cell, and receiving configuration information from the base station managing the neighbor cell through the interface with the base station managing the neighbor cell; or receiving paging configuration information for the neighbor cell from a core network ([0107] “while a new base station 3 performs registration to the network controller , the network controller updates the NRT of the base station 1 , and the network controller sends the updated NRT to the base station 1 , for example , in a configuration update message, [0108] “The base station 1 broadcasts the con figured parameters to terminal equipments “).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Selvaganpathy to incorporate the teaches of Jin. One of ordinary skill in the art would have been motivated to make this modification in order to allow for an up to date system. 

	Regarding claim 11. Selvaganpathy teaches paging configuration information (Fig. 5A “510”, “520”, [0168] “As shown in step 510 of FIG. 5A there is determining by a network node of a serving cell of a communication network signaling comprising at least one parameter indicating that page reception on a paging channel of a particular neighbor cell or a set of neighbor cells can be performed by a network device without system information acquisition by the network device. Then as shown in step 520 of FIG. 5A there is sending the signaling comprising the at least one parameter toward the network device”).
Selvaganpathy does not teach further comprising: sending configuration information of the base station to a core network.
	However, Jin teaches further comprising: sending configuration information of the base station to a core network ([0089] “the registration request sent by the base station 1 in step 201 may further include a signal measurement report of the one or more neighbor cells”, Fig. 2 “201”, “Network Controller”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Selvaganpathy to incorporate the teaches of Jin. One of ordinary skill in the art would have been motivated to make this modification in order to allow for an up to date system. 

 
	Regarding claim 21, Selvaganpathy  teaches paging configuration information (Fig. 5A “510”, “520”, [0168] “As shown in step 510 of FIG. 5A there is determining by a network node of a serving cell of a communication network signaling comprising at least one parameter indicating that page reception on a paging channel of a particular neighbor cell or a set of neighbor cells can be performed by a network device without system information acquisition by the network device. Then as shown in step 520 of FIG. 5A there is sending the signaling comprising the at least one parameter toward the network device”),
  from a core network through an S1 interface or a Non-Guaranteed (NG) interface between the base station managing the serving cell and the core network (Fig. 4 “NCE/MME/SGW 190”, “131”, “gNB 170”, [0085] “The gNB 170 is coupled via a link 131 to the NCE 190. The link 131 may be implemented as, e.g., an S1 interface”).
 	Selvaganpathy does not teach wherein the configuration information is configuration information received by the base station managing the serving cell from a base station managing the neighbor cell through an interface between the base station managing the serving cell and the base station managing the neighbor cell; or wherein the configuration information is configuration information for the neighbor cell received by the base station managing the serving cell from a core network.
	Jin teaches wherein the configuration information is configuration information received by the base station managing the serving cell from a base station managing the neighbor cell through an interface between the base station managing the serving cell and the base station managing the neighbor cell;
 or wherein the configuration information is configuration information for the neighbor cell received by the base station managing the serving cell from a core network ([0107] “while a new base station 3 performs registration to the network controller , the network controller updates the NRT of the base station 1 , and the network controller sends the updated NRT to the base station 1 , for example , in a configuration update message, [0108] “The base station 1 broadcasts the con figured parameters to terminal equipments “).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Selvaganpathy to incorporate the teaches of Jin. One of ordinary skill in the art would have been motivated to make this modification in order to allow for an up to date system. 

Regarding claim 24, Selvaganpathy teaches wherein the second communication interface ([0082] “The gNB 170 includes one or more processors 152, one or more memories 155, one or more network interfaces (N/W I/F(s)) 161, and one or more transceivers 160 interconnected through one or more buses 157”) is specifically configured for:  paging configuration (Fig. 5A “510”, “520”, [0168] “As shown in step 510 of FIG. 5A there is determining by a network node of a serving cell of a communication network signaling comprising at least one parameter indicating that page reception on a paging channel of a particular neighbor cell or a set of neighbor cells can be performed by a network device without system information acquisition by the network device. Then as shown in step 520 of FIG. 5A there is sending the signaling comprising the at least one parameter toward the network device”),
 core network through an S1 interface or a Non-Guaranteed (NG) interface with the core network (Fig. 4 “NCE/MME/SGW 190”, “131”, “gNB 170”, [0085] “The gNB 170 is coupled via a link 131 to the NCE 190. The link 131 may be implemented as, e.g., an S1 interface”).
Selvaganpathy does not teach sending a configuration request message to a base station managing the neighbor cell through an interface with the base station managing the neighbor cell, and receiving configuration information from the base station managing the neighbor cell through the interface with the base station managing the neighbor cell;
 or receiving configuration information for the neighbor cell from a core network.
However, Jin teaches sending a configuration request message to a base station managing the neighbor cell through an interface with the base station managing the neighbor cell, and receiving configuration information from the base station managing the neighbor cell through the interface with the base station managing the neighbor cell;
 or receiving configuration information for the neighbor cell from a core network ([0107] “while a new base station 3 performs registration to the network controller , the network controller updates the NRT of the base station 1 , and the network controller sends the updated NRT to the base station 1 , for example , in a configuration update message, [0108] “The base station 1 broadcasts the con figured parameters to terminal equipments “).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Selvaganpathy to incorporate the teaches of Jin. One of ordinary skill in the art would have been motivated to make this modification in order to allow for an up to date system. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071. The examiner can normally be reached 10am -6 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.F./Examiner, Art Unit 2411                                                                                                                                                                                                        
/JAMAAL HENSON/Primary Examiner, Art Unit 2411